Citation Nr: 0423543	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-03 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1973, 
with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1997 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

The Board notes that prior unappealed rating decisions in 
March 1986 and August 1989 denied entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  Although the April 1997 rating 
decision denied entitlement to service connection for PTSD on 
the merits, the Board is required to determine whether new 
and material evidence to reopen the claim has been presented 
or secured before considering a claim which was the subject 
of a prior final disallowance.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The issue has been rephrased 
accordingly.

The issue of entitlement to service connection for PTSD and 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  The veteran and 
his representative will be notified if they are required to 
take further action.


FINDINGS OF FACT

1.  In unappealed March 1986 and August 1989 rating 
decisions, the RO denied entitlement to service connection 
for PTSD.

2.  Evidence received since the August 1989 rating decision 
consists of evidence which was not previously submitted to 
agency decisionmakers; bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant of evidence previously before agency 
decisionmakers; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.


CONCLUSION OF LAW

Evidence received since a final August 1989 rating decision 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable such that further notification and development 
pursuant to the VCAA is not required before reopening can be 
accomplished.  A determination as to the merits of that 
reopened claim is, however, deferred pending additional 
action set out in the REMAND following this decision.

II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

During the course of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45,630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claims 
filed prior to that date.

III.  Factual Background and Analysis

The basis of the prior final disallowance of service 
connection for PTSD, in March 1986, was that there was no 
objective evidence of an in-service stressor, that is, a 
claimed in-service stressor had not been verified.  The basis 
of the prior final disallowance of service connection for 
PTSD in August 1989 was that there had been no diagnosis of 
PTSD in the veteran's case.  The evidence of record in 
August 1989 included the veteran's service medical records 
and post-service medical records, which were negative for a 
diagnosis of PTSD.  The record at that time did not contain 
information from the veteran concerning claimed in-service 
stressor(s).  

The additional evidence received since August 1989 includes a 
report of a VA PTSD examination in January 1999 and records 
of VA psychiatric treatment.  Although the VA examiner in 
January 1999 found that the veteran did not meet the criteria 
for a diagnosis of PTSD, in March 2000 and July 2000, a VA 
treating psychiatrist reported a diagnosis of PTSD with 
psychotic symptoms.  As this diagnosis is probative as to the 
basis of a prior final disallowance of the claim, the Board 
finds that new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only the appeal is granted.


REMAND

With regard to the claim for service connection for PTSD, in 
statements received in August 1997, September 1997, and March 
2001, the veteran has stated that, in July or August 1972, 
while he was assigned to the 228th S&S Co. USARPAC - Vietnam, 
he was under enemy fire at a base camp at Binh Thuy, South 
Vietnam.  The RO has not yet attempted to verify this claimed 
in-service stressor from official sources, and so further 
development is indicated.  In the event that the stressor is 
verified, the veteran should be afforded a VA psychiatric 
examination to determine whether the criteria for a diagnosis 
of PTSD based on a verified stressor are met.  

The Board also notes that a rating decision in April 1999 
denied entitlement to service connection for schizophrenia.  
Although the RO did so on the merits, a review of the claims 
file reveals that prior final RO decisions in March 1985 and 
April 1986 had denied entitlement to service connection for a 
nervous condition/disorder and included consideration of 
schizophrenia.  In any case, on VA Form 9, Appeal to the 
Board of Veterans' Appeals, received in June 1999, which was 
the veteran's substantive appeal on the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for PTSD, the veteran asserted that his 
schizophrenia began while he was on active duty.  That 
statement was received after the April 1999 rating decision 
and as such the Board finds that the veteran's statement 
constituted a timely notice of disagreement with the April 
1999 rating action.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  
The RO has not yet issued a statement of the case in response 
to the veteran's notice of disagreement.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should prepare and send a 
summary of the known details of the 
claimed stressor which the veteran has 
described to the U.S. Armed Services 
Center for Unit Records Research (CURR), 
7798 Cissna Road, Springfield, VA  22150.  
The RO should forward to CURR the 
veteran's DD-214 Form and DA-20 Form.  
CURR should be requested to report 
whether the veteran's claimed stressor is 
verified by official unit records.  A 
response specific to whether the 228th 
S&S Co., was under enemy fire in July or 
August 1972, is requested.  The response 
received from CURR should be made part of 
the record.

If CURR requests a more specific 
description of the claimed stressor in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

2.  If, and only if, CURR verifies the 
veteran's claimed stressor, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner must review 
the pertinent records in the claims file, 
to include service medical records and 
pertinent post-service medical records, 
with particular attention to the report 
of the VA PTSD examination in January 
1999.  The report of the examination 
should include a list of diagnoses of all 
psychiatric disorders found on Axis I and 
Axis II.  The RO must specify for the 
examiner the stressor determined to have 
been verified and instruct the examiner 
that only that event may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria of 
DSM-IV to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
be advised that any stressors which have 
not been not verified should not be 
considered credible in rendering a 
diagnosis.  The rationale for all 
opinions expressed must be provided.

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD based on consideration of all of 
the evidence of record.  If the RO denies 
the benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

4.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which addressed whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for schizophrenia.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purposes of this 
remand are to comply with governing adjudicative procedures 
and to comply with the holding of the Court in Manlincon v. 
West, 
12 Vet. App. 238 (1999).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



